DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 2, 5, 7-12, 14, and 16-19 are amended.  Claims 21-26 are newly added.  Claims 3, 4, 6, 13, 15, and 20 are cancelled.  Claims 1, 2, 5, 7-12, 14, 16-19, and 21-26 are now pending.

Response to Arguments
The objection to the disclosure in the previous Office Action on page 2 is withdrawn in view of the amended specification submitted 5/16/2022.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-20 in sections 1.a and 1.b are withdrawn in view of the amendments to claims 1, 11, 9, and 20.  
Applicant’s arguments with respect to independent claim(s) 1 and 11 (the same arguments are applied to all dependent claims as well) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 8, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the determination of a plurality of quality metrics at line 17.  Line 18-19 references “the one or more quality metrics.”  It is unclear whether the first recitation of quality metrics was supposed to be “one or more quality metrics” or whether the second recitation was supposed to refer to “the plurality of quality metrics.”  The Office suggests amending to clarify as the first instance requires a plurality of metrics be generated while the second says only 1 is necessary.  Claim 2 may require correction as well to align with the claim 1 limitations.  For purposes of examination, the Office interpreted the claim as requiring at least one quality metric.  
Claim 8 recites the penalizing correlation values of the normalized autocorrelation signal using powers of corresponding indices.  The Office has reviewed the specification for help in interpreting this limitation, but it is unclear what “powers” is referring to.  The Office believes claim 8 is directed to eliminating certain correlation values based on some value but it is unclear how this is determined.  Claim 17 has the same issue.
Claim 16 is dependent on a cancelled claim.  It is unclear how to interpret the claim.  For purposes of examination, the Office interpreted the claim as dependent upon claim 12.

Claim Rejections - 35 USC § 103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 , 7, 10, 11, 12, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elgendi, (Optimal Signal Quality Index for Photoplethysmogram Signals, Bioengineering 3(4), 2016, pgs. 1-15) in view of Kwon et al. (US 11188730), Clifton et al. (US 2014/0303454), Jeanne e al. (US 2016/0253820), and De Haan et al. (US 2018/0368707) as evidenced by Kim (US 2016/0367138), and Lee et al. (US 2016/0353998).
Regarding claim 1, Elgendi discloses a method of assessing PPG signals generated based on transdermal optical data (see Title and Abstract which discloses assessing numerous signal quality indices of PPG signals, PPG signals are inherently transdermal optical data), the method comprising: 
acquiring, by a computing device, data representing transdermal optical data of a subject (see second paragraph of introduction section which discloses photoplethysmogram signals from the fingertip which represents pulsatile blood volume changes in the finger tissue);
generating, by a computing device, a PPG signal using color intensity values (this is inherent in photoplethysmographic technology as a photodetector is used to acquire reflected or transmitted light intensities; a PPG signal represents variations in color and intensity as is evidenced by the Kim reference which teaches a method of measuring biometric information using PPG acquisition; see Fig 1. and [0012] which states, “Further, for example, the biometric sensor may correspond to a photoplethysmogram (PPG) sensor. The PPG sensor may irradiate light of a specific intensity to a part (for example, a finger or a wrist) of the human body through a light emitting module. The PPG sensor may measure pulse waves by detecting the intensity of the received light that is changed by contraction and expansion of a blood vein, a change in the color of the blood, or the like, through a light receiving module”; the “color” limitation is inherent depending on which wavelength light is emitter/detector combination is used as evidenced by Lee et al. at [0046]); 
computing, by the computing device (a computer with MATLAB was used for the signal analysis, see pg. 2, second paragraph of Data Collection section, last sentence), using a sliding window, a signal quality metric (see pg. 11, first paragraph which states, “As the main aim is to find the optimal SQI that can ultimately be used for real-time (or quasi real-time) assessment, the shifting window size (W) used for calculating PSQI, SSQI, KSQI, and ESQI was as small as possible. In this analysis, a W of one second (W = 1 s) was considered, small enough to calculate these SQIs”; thus, a shifting window repeated performs the SQI assessment); and 
generating, by the computing device, based on the one or more quality metrics an indicator indicative of the quality of the PPG signal (the De Haan modification below would yield an additional quality metric indicative of the quality of the PPG signal).  
Elgendi et al. do not disclose that the data representing transdermal color optical data is a sequence of images.  Elgendi et al. disclose that the sensor is a Salus APG from Osaka, Japan (pg. 2, section 2).  However, the details of such sensor could not be located.  Elgendi is concerned with the acquisition of PPG signals from mobile devices (See Abstract).  At the time of the invention, mobile devices such as smartphones with PPG sensors were known the art.  Kwon et al. teach a mobile phone embodiment (Fig. 8) that may include a sensor 110 for the estimation of bio-information via acquisition of light signals from the sensor (see Abstract).  The sensor is a pixel array comprising LEDs and photodiodes (see col. 5, first paragraph and Fig. 4A).  The user may press his/her finger to the sensor to detect both PPG signals and identify fingerprints (see col. 5, second paragraph).  Acquisition of such data yields an image as shown in Fig. 4B.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Elgendi to use the type of PPG sensor taught by Kwon for acquiring PPG data because the larger sensor array can measure additional types of bio-information and would therefore make a device more marketable to users.  
Elgendi et al. also do not disclose the step of generating, by a computing device, a sequence of downsampled color frames corresponding to the sequence of images by downsampling a respective color frame for each image of the sequence of images.  Elgendi as modified by Kwon would yield a sequence of images for PPG analysis, but does not teach downsampling a respective color frame.  Elgendi does disclose using a subset of pixel data from the array in certain applications (see discussion of Figs. 4C and 4D), but not specifically with PPG sensing.  However, Clifton et al. teach a PPG measurement system using an imaging system (Abstract reference to PPG signal acquisition for vital sign detection; [0001] reference to PPG image signal; [0012] reference to 1+ RGB channels for PPG signal acquisition; [0045] reference to time series of image frames).   Clifton et al. teach that necessity for downsampling the PPG signal before spectral analysis (see [0016] and claim 14).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Elgendi to incorporate the downsampling of the color frames as taught by Clifton because Clifton notes that it increases angular separation between the pole representing breathing rate and DC which leads to a more accurate measurement.  
Elgendi as modified above do not disclose that generation of the PPG signal using color intensity values (i) uses the downsampled color frames, (ii) each color intensity value generated using a corresponding central image block defined in a corresponding downsampled color frame in the sequence of downsampled color frames.  However, the modification in view of Clifton above would necessarily use the downsampled color frames as required in (i) (rationale for modifying remains the same).  In regards to (ii), the use of a central image block instead of the entire array of pixels is taught by the previously cited Clifton reference.  At [0044], Clifton’s PPG analysis system allows for averaging the signal intensity for each frame for one or more of the color channels in a region of interest/ROI (i.e. a subset of the pixel array).  Clifton does not specifically state that a central image block is used, but just states that any ROI may be defined as needed.   However, Jeanne et al. also teach a device for extracting PPG signals from imaging frames like the Clifton reference (Abstract and [0006]).  Jeanne et al. teach that a region in the center of image may be preferable (see [0023]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Elgendi to use a central image block in the sensing array as taught by Jeanne et al. for acquiring PPG signals because Jeanne teach that it may help reduce areas prone to large motion.
Elgendi et al. do not disclose that the computation of the signal quality metric requires using a sliding window to compute a plurality of normalized autocorrelation signals of the PPG signal, each normalized autocorrelation signal corresponding to a portion of the PPG signal defined by a corresponding position of the sliding window.  However, De Haan et al. teach an apparatus and method for measuring the quality of an extracted signal (see Abstract).  De Haan is directed toward the acquisition of reflected light signals from the inner dermal layer of skin which is influenced by the artery bed in the dermal layer and consequently the blood flow within (see [0002]-[0008], essentially a non-contact PPG system).  De Haan teaches the use of an autocorrelation to extract periodic information (see [0009] and then [0010] which discloses an autocorrelation signal quality measure; De Haan note that the goal of using the autocorrelation function is to detect periodic signals, see [0054]; such periodic signals relating to blood flow would include a vital sign such as heart rate as noted in [0006]; the signal acquired may be normalized as well per [0040] – “These operations may include the combining of the colour channels and/or the normalizing of the signal”; a variety of techniques are used to extract periodic information including autocorrelation; the resulting periodic information is then compared against each other to assess quality – “a signal analyser to calculate a plurality of physiological information results from the signal using a plurality of calculation functions, each result using a different calculation function, and then using a quality metric calculator for calculating a quality metric based on a comparison between the physiological information results of the plurality of physiological information results. This offers the advantage that the degree to which they agree can be an indication of the extracted signal quality”; in this case, the calculation functions are the various techniques, including autocorrelation, used to extract periodic information related to the vital sign; the comparison between techniques such as autocorrelation and others may be accomplished per the example in [0069] which yields a “quality metric”).  Autocorrelation also requires comparing a signal to itself via a correlation.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to include additional signal quality measures (including the autocorrelation) as taught by De Haan for assessing signal quality of blood flow related imaging signals because it can be used to confirm the accuracy of other measures.
Regarding claim 2, Elgendi et al. do not disclose wherein determining the plurality of quality metrics includes determining for each normalized autocorrelation signal, a respective peak.  However, Elgendi as modified by De Haan to include autocorrelation determinations would inherently include this feature as maximums or peaks occur at multiples of the period (if the signal contains any periodicity).  
Regarding claim 7, Elgendi et al. do not disclose the method further comprising: determining, by the computing device, a local period of the PPG signal using respective peaks of the plurality of normalized autocorrelation signals.  However, De Haan as discussed above involves an autocorrelation technique.  Autocorrelation as noted previously is a tool for finding repeating patterns by performing correlation of a signal against itself; as such peaks from the resulting analysis yields information on periodic features within the signal.  The rationale for modifying in view of De Haan remains the same. 
Regarding claim 10, Elgendi does not disclose the method further comprising at least one of: 
displaying, by the computing device, a graph of at least a portion of the PPG signal (see Fig. 1 which shows plots of the PPG signal); 
displaying, by the computing device, a signal quality bar depicting the indicator indicative of the quality of the PPG signal; or 
displaying, by the computing device, a timer indicative of time left for completing acquisition of the sequence of images.  
Claim 11 is the device for performing the method of claim 1 and is rejected using the same argument above for claim 1.  In addition, Elgendi’s disclosure of using MATLAB to perform the signal analysis would necessarily include a processor (for running MATLAB) and memory (holding the instructions for the signal analysis program run by MATLAB).  
Claim 12 is rejected using the same argument for claim 2.  
Claim 16 is device for performing the step of claim 7 and is rejected using the same argument for claim 7.  In addition, Elgendi’s disclosure of using MATLAB to perform the signal analysis would necessarily include a processor (for running MATLAB) and memory (holding the instructions for the signal analysis program run by MATLAB).
Claim 19 is the device for performing the step of claim 10.  In addition, Elgendi’s disclosure of using MATLAB to perform the signal analysis would necessarily include a processor (for running MATLAB) and memory (holding the instructions for the signal analysis program run by MATLAB).
Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elgendi in view of Kwon et al., Clifton et al., Jeanne e al., and De Haan et al. as evidenced by Kim, and Lee et al. as applied to claim 2/12 above, and further in view of Morris (US 2015/0302158).
Regarding claim 5, Elgendi et al. do not disclose the method further comprising: comparing, by the computing device, for each normalized autocorrelation signal, the respective peak to a threshold value; and determining, by the computing device, the quality of the PPG signal based on comparing the respective peak to the threshold value.  However, this type of signal quality assessment was known in the art at the time of the filing of the invention.  Morris et al. teach a vital sign estimation system based on PPG signals acquired from imaging systems (see Abstract and [0022]).  Morris teach:
“[0036] Metrics for signal quality may include various features for signal quality from the autocorrelation of the signal. The autocorrelation is a standard transformation in signal processing that helps measure the repetitiveness of a signal. The autocorrelation of a one-dimensional signal produces another one-dimensional signal. The number of peaks in the autocorrelation and the magnitude of the first prominent peak in the autocorrelation are computed, (where “prominent” may be defined by a threshold height and a threshold distance from other peaks), along with the mean and variance of the spacing between peaks in the autocorrelation. Note that these are only examples of some useful autocorrelation-based features. Any number of heuristics related to repetitiveness that are derived from the autocorrelation may be used in addition to or instead of those described above”

Thus, Morris teaches the autocorrelation analysis for signal quality assessment as claimed.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Elgendi to include the claimed signal analysis as taught by Morris for assessing signal of the PPG signal because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Claim 14 is rejected using the same argument for claim 5.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elgendi in view of Kwon et al., Clifton et al., Jeanne e al., and De Haan et al. as evidenced by Kim, and Lee et al. and further in view of Morris as applied to claims 5/14 above, and further in view of Shim et al. (US 2017/0014040).
Regarding claim 9, Elgendi as modified by the references above do not disclose or suggest the method further comprising: aborting, by the computing device, acquisition of the sequence of images if respective peaks of a subset of the plurality of normalized autocorrelation signals corresponding to a predefined cumulative time period are below threshold value.  However, Shim et al. teach an apparatus and method for measuring vital signs using PPG sensors (see [0183]).  Shim et al. teach that when bad signal quality is detected in a PPG signal, the LED of the PPG sensor will be turned off which would prevent any analysis of that signal channel (no signal, means nothing to record which would be the functional equivalent of aborting recordation because there would be no signal to record).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Elgendi to include the halting of recordation as taught by Shim et al. for preventing the recordation of bad signals for further processing because Shim et al. teach that this would enhance accuracy of the measurement.
Claim 18 is the device for performing the function of claim 9 and is rejected using the same argument for claim 9. 
Claim(s) 21, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Elgendi, (Optimal Signal Quality Index for Photoplethysmogram Signals, Bioengineering 3(4), 2016, pgs. 1-15) in view of Kwon et al. (US 11188730), Clifton et al. (US 2014/0303454), and Jeanne e al. (US 2016/0253820) as evidenced by Kim (US 2016/0367138), Lee et al. (US 2016/0353998), and Selvaraj et al. (Statistical Approach for the Detection of Motion/Noise Artifacts in Photoplethysmogram, 33rd Annual International Conference of the IEEE EMBS, August 30 - September 3, 2011, pgs. 4972-4975).  
Regarding claim 21, Elgendi discloses a method of assessing PPG signals generated based on transdermal optical data (see Title and Abstract which discloses assessing numerous signal quality indices of PPG signals, PPG signals are inherently transdermal optical data), the method comprising: 
acquiring, by a computing device, data representing transdermal optical data of a subject (see second paragraph of introduction section which discloses photoplethysmogram signals from the fingertip which represents pulsatile blood volume changes in the finger tissue);
generating, by a computing device, a PPG signal using color intensity values (this is inherent in photoplethysmographic technology as a photodetector is used to acquire reflected or transmitted light intensities; a PPG signal represents variations in color and intensity as is evidenced by the Kim reference which teaches a method of measuring biometric information using PPG acquisition; see Fig 1. and [0012] which states, “Further, for example, the biometric sensor may correspond to a photoplethysmogram (PPG) sensor. The PPG sensor may irradiate light of a specific intensity to a part (for example, a finger or a wrist) of the human body through a light emitting module. The PPG sensor may measure pulse waves by detecting the intensity of the received light that is changed by contraction and expansion of a blood vein, a change in the color of the blood, or the like, through a light receiving module”; the “color” limitation is inherent depending on which wavelength light is emitter/detector combination is used as evidenced by Lee et al. at [0046]); 
computing, by the computing device (a computer with MATLAB was used for the signal analysis, see pg. 2, second paragraph of Data Collection section, last sentence), one or more spectrum entropy values indicative of a quality of the color intensity signal, each spectrum entropy value computed as an entropy of a normalized power spectrum of at least a portion of the color intensity signal (the Office has reviewed the specification for further explanation of what a spectrum entropy based value may entail, at [0544] of the originally specification, reference to determining Shannon entropy as a signal quality metric is disclosed, the Office has thus interpreted the spectrum entropy based signal quality metric as at least including a Shannon entropy calculation; in discussing the entropy metric calculation, Elgendi discloses that it was derived from research performed by Selvaraj et al., a review of the Selvaraj reference indicates that Shannon entropy was used to assess signal quality, see Selvaraj pg. 4973, left column, last paragraph; if Shannon entropy is the metric disclosed in the application, then the Shannon entropy calculation in Elgendi is based on normalized power spectrum as well); and
 generating, by the computing device, based on the one or more spectrum entropy values, an indicator indicative of the quality of the PPG signal (pg. 5, see Entropy section).  
Elgendi et al. do not disclose that the data representing transdermal color optical data is a sequence of images.  Elgendi et al. disclose that the sensor is a Salus APG from Osaka, Japan (pg. 2, section 2).  However, the details of such sensor could not be located.  Elgendi is concerned with the acquisition of PPG signals from mobile devices (See Abstract).  At the time of the invention, mobile devices such as smartphones with PPG sensors were known the art.  Kwon et al. teach a mobile phone embodiment (Fig. 8) that may include a sensor 110 for the estimation of bio-information via acquisition of light signals from the sensor (see Abstract).  The sensor is a pixel array comprising LEDs and photodiodes (see col. 5, first paragraph and Fig. 4A).  The user may press his/her finger to the sensor to detect both PPG signals and identify fingerprints (see col. 5, second paragraph).  Acquisition of such data yields an image as shown in Fig. 4B.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Elgendi to use the type of PPG sensor taught by Kwon for acquiring PPG data because the larger sensor array can measure additional types of bio-information and would therefore make a device more marketable to users.  
Elgendi et al. also do not disclose the step of generating, by a computing device, a sequence of downsampled color frames corresponding to the sequence of images by downsampling a respective color frame for each image of the sequence of images.  Elgendi as modified by Kwon would yield a sequence of images for PPG analysis, but does not teach downsampling a respective color frame.  Elgendi does disclose using a subset of pixel data from the array in certain applications (see discussion of Figs. 4C and 4D), but not specifically with PPG sensing.  However, Clifton et al. teach a PPG measurement system using an imaging system (Abstract reference to PPG signal acquisition for vital sign detection; [0001] reference to PPG image signal; [0012] reference to 1+ RGB channels for PPG signal acquisition; [0045] reference to time series of image frames).   Clifton et al. teach that necessity for downsampling the PPG signal before spectral analysis (see [0016] and claim 14).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Elgendi to incorporate the downsampling of the color frames as taught by Clifton because Clifton notes that it increases angular separation between the pole representing breathing rate and DC which leads to a more accurate measurement.  
Elgendi as modified above do not disclose that generation of the PPG signal using color intensity values (i) uses the downsampled color frames, (ii) each color intensity value generated using a corresponding central image block defined in a corresponding downsampled color frame in the sequence of downsampled color frames.  However, the modification in view of Clifton above would necessarily use the downsampled color frames as required in (i) (rationale for modifying remains the same).  In regards to (ii), the use of a central image block instead of the entire array of pixels is taught by the previously cited Clifton reference.  At [0044], Clifton’s PPG analysis system allows for averaging the signal intensity for each frame for one or more of the color channels in a region of interest/ROI (i.e. a subset of the pixel array).  Clifton does not specifically state that a central image block is used, but just states that any ROI may be defined as needed.   However, Jeanne et al. also teach a device for extracting PPG signals from imaging frames like the Clifton reference (Abstract and [0006]).  Jeanne et al. teach that a region in the center of image may be preferable (see [0023]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Elgendi to use a central image block in the sensing array as taught by Jeanne et al. for acquiring PPG signals because Jeanne teach that it may help reduce areas prone to large motion.
Regarding claim 23, Elgendi et al. disclose the method, comprising: computing, by the computing device, using a sliding window, a plurality of spectrum entropy values, each spectrum entropy value computed as an entropy of a normalized power spectrum of a portion of the PPG signal defined by a position of the sliding window (see pg. 11, first paragraph which states, “As the main aim is to find the optimal SQI that can ultimately be used for real-time (or quasi real-time) assessment, the shifting window size (W) used for calculating PSQI, SSQI, KSQI, and ESQI was as small as possible. In this analysis, a W of one second (W = 1 s) was considered, small enough to calculate these SQIs”; thus, a shifting window repeated performs the SQI assessment; recall the discussion of Shannon Entropy in the claim 21 rejection above – again if Shannon entropy is the metric disclosed in the application – which the Office believes, then the Shannon entropy calculation in Elgendi is based on normalized power spectrum).
Claim 24 is device for performing the method of claim 21 and is rejected using the same argument as claim 21.  In addition, Elgendi’s disclosure of using MATLAB to perform the signal analysis would necessarily include a processor (for running MATLAB) and memory (holding the instructions for the signal analysis program run by MATLAB).
Claim 26 is the device for performing the step of claim 23 and is therefore rejected using the same argument.
Claim(s) 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Elgendi in view of Kwon et al., Clifton et al., and Jeanne e al. as evidenced by Kim, Lee et al., and Selvaraj et al. as applied to claim 21/24 and further in view of Selvaraj et al. (Statistical Approach for the Detection of Motion/Noise Artifacts in Photoplethysmogram, 33rd Annual International Conference of the IEEE EMBS, August 30 - September 3, 2011, pgs. 4972-4975).
Regarding claim 22, Elgendi et al. do not expressly teach the method, further comprising; comparing, by the computing device, the one or more spectrum entropy values to a threshold value; and determining, by the computing device, the quality of the PPG signal based on comparing the one or more spectrum entropy values to a threshold value.  However, Selvaraj teach the comparison of entropy values to threshold for determining signal quality.  As noted previously, the entropy metric disclosed by Elgendi was derived from the Selvaraj et al. reference who teaches the calculation of Shannon entropy (SE).  Selvaraj et al. use SE to identify motion and noise artifacts in PPG signals.  To detect the artifacts, SE is compared to thresholds (see pg. 4973, right col., section E which starts about midway down the column – “We evaluated the threshold values for kurtosis and SE that produced the optimal sensitivity and specificity for the detection of artifacts”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Elgendi to include the claimed step of comparing the signal quality metric to a threshold value as taught by Selvaraj et al. for detecting artifacts that impact signal quality because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claim 25 is the device for performing the step of claim 22 and is therefore rejected using the same argument.  

Conclusion
No prior art rejections were included for claims 8 and 17.  Resolution of the 35 USC 112 rejections may resulting in the claims containing allowable subject matter.  Claims 1, 2, 5, 7-12, 14, 16-19, and 21-26 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791